Citation Nr: 1418514	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to service connection for a psychiatric disorder, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


(The issue of entitlement to service connection for a psychiatric disorder is addressed in a separate decision.)


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1961 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran died in August 2011, at the age of 67.  The Veteran's certificate of death listed the immediate cause of death as bladder cancer.  

2.  The Veteran is a radiation-exposed Veteran, who had onsite participation in a test involving the atmospheric detonation of a nuclear device.  

3.  The claim for entitlement to nonservice-connected death pension benefits is rendered moot by the grant of entitlement to service connection for the cause of the Veteran's death.  

4.  The claim for entitlement to service connection for a psychiatric disorder, for accrued benefits purposes, is rendered moot by a separate Board decision, which granted entitlement to service connection for a psychiatric disorder with the appellant standing in substitution for the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.312 (2013). 

2.  The issue of entitlement to nonservice-connected death benefits is dismissed.  38 U.S.C.A. § 7105 (West 2002).

3.  The issue of entitlement to service connection for a psychiatric disorder, for accrued benefits purposes.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The death of a Veteran will be considered service connected when the evidence establishes that a service-connected disability was either the principal or a 

contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for bladder cancer is warranted for a radiation exposed Veteran who had onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d).

The Veteran served in the Navy from August 1961 to April 1964.  He served aboard the USS JOHN S. McCAIN (DL 3) from May 1962 to December 1963.  It is verified that the ship participated in atmospheric nuclear testing in October 1962, while the Veteran was stationed aboard.  38 U.S.C.A. § 1116.  The Veteran's death certificate lists bladder cancer as the immediate cause of death.  38 U.S.C.A. §§ 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for bladder cancer was not established during the Veteran's lifetime; nevertheless, it is listed as the immediate cause of death and must be presumed to have been incurred during service because the Veteran was a radiation exposed veteran.  38 C.F.R. § 3.309(d).  The probative evidence of record does not provide a basis for the rebuttal of service incurrence of this condition.  38 C.F.R. § 3.307(d).  

Accordingly, service connection for the Veteran's cause of death is warranted.

II.  Nonservice-Connected Death Pension Benefits

The appellant also is seeking entitlement to nonservice-connected death pension benefits.  The Board shall not address the merits of the appellant's claim under this theory of entitlement, however, as the Board's grant herein of service connection for the cause of the Veteran's death renders this issue moot.  Under VA law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  Here, as a result of the Board's action, no additional benefit, monetary or otherwise, can be gained for nonservice-connected death pension benefits.  Absent a benefit in question, no controversy remains for adjudication.  Therefore, the appeal for this issue is dismissed.


III.  Service Connection For A Psychiatric Disorder 
On An Accrued Basis

The appellant is also seeking entitlement to service connection for a psychiatric disorder, for the purpose of accrued benefits.  The Board shall not address the merits of this claim under this theory of entitlement, however, as the Board's grant by a separate decision of service connection for a psychiatric disorder renders this issue moot.  Under VA law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Here, as a result of the Board's action, no additional benefit, monetary or otherwise, can be gained.  Absent a benefit in question, no controversy remains for adjudication.  Therefore, the appeal for this issue is dismissed.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.

The claim of entitlement to nonservice-connected death pension benefits is dismissed.

The claim of entitlement to service connection for a psychiatric disorder, for the purpose of accrued benefits is dismissed.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


